SHARP, Judge.
This is an appeal from a judgment of conviction and sentence entered by the Circuit Court for Marion County, Florida. The public defender has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this Court that no reversible error appears. On August 21, 1980, this Court gave the Appellant thirty (30) days *868within which to file a brief in his own behalf. No such brief has been filed. This Court has reviewed the brief and the Record herein and no reversible error appears. The motion of the Public Defender to withdraw is hereby granted, and the judgment of conviction and the sentence are hereby affirmed.
AFFIRMED.
FRANK D. UPCHURCH, Jr. and CO-WART, JJ., concur.

. Anders v. California, 386 U.S 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).